          Case 4:17-cv-11932-TSH Document 31 Filed 04/12/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


_______________________________________
                                       )
DEMERY WILLIAMS,                       )
              Petitioner,              )                            CIVIL ACTION
                                       )                            NO. 4:17-11932-TSH
                   v.                  )
                                       )
COLLETTE GOGUEN,                       )
                  Respondent.          )
______________________________________ )




 ORDER ON MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION (Docket
                             No. 29)

                                       APRIL 12, 2021


HILLMAN, D.J.,

       This is a petition for a writ of habeas corpus brought by Demery Williams (“Petitioner”)

to challenge his state court conviction pursuant to 28 U.S.C. § 2254. (Docket No. 1). Neither

party has filed a timely objection to Magistrate Judge Hennessy’s March 22, 2021 Report and

Recommendation on the petition. (Docket No. 29). After review, I adopt the Report and

Recommendation. Accordingly, the Petitioner’s motion for a writ of habeas corpus is denied,

and the petition is dismissed.

       Petitioner was convicted of first-degree felony murder, armed robbery, and assault and

battery by means of a dangerous weapon by the Hampden County Superior Court.

Commonwealth v. Williams, 475 Mass. 705, 706 (2016). His conviction was affirmed on direct
          Case 4:17-cv-11932-TSH Document 31 Filed 04/12/21 Page 2 of 4




appeal by the Supreme Judicial Court (“SJC”) on October 17, 2016. Id. at 723. Among its other

findings, the SJC upheld the trial court’s decision to allow a substitute medical examiner to

testify as to the victim’s cause of death after the Commonwealth chose not to call the original

medical examiner who performed the autopsy because he had been indicted on an unrelated

matter. Id. at 718-21. Petitioner challenges that decision here, arguing that the admission of the

original primary examiner’s out of court statements through the testimony of the substitute

medical examiner violated his Sixth Amendment right to confront the witnesses against him.

(Docket No. 2 at 2).

       “The Sixth Amendment . . . provides that ‘[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to be confronted with the witnesses against him.’” Melendez-Diaz v.

Massachusetts, 557 U.S. 305, 309 (2009). In Melendez-Diaz, the Supreme Count found that

admitting notarized certificates of analysis stating that bags of a powdery white substance which

had been found in the defendant’ possession contained cocaine violated the Confrontation Clause

because “the certificates were “testimonial statements” that could not be introduced unless their

authors were subject to the ‘crucible of cross examination.’” Williams v. Illinois, 567 U.S. 50, 66

(2012) (citing Melendez-Diaz at 311, 317). Similarly in Bullcoming, the Supreme Court held

that a forensic report certifying the defendant’s blood alcohol content could not be used as

substantive evidence against the Defendant when offered by another analyst who was familiar

with the testing laboratory’s general procedures but who had not been involved with the blood

alcohol content test of the defendant’s blood sample. Williams at 66.

       In Williams, the Supreme Court considered Melendez-Diaz and Bullcoming’s application

to a different evidentiary scenario where the substitute expert did not seek to admit the forensic

analysis into evidence or admit facts from the report for the truth of the matter asserted. In a



                                                 2
          Case 4:17-cv-11932-TSH Document 31 Filed 04/12/21 Page 3 of 4




bench trial for rape, “[t]he prosecution called an expert who testified that a DNA profile

produced by an outside laboratory, Cellmark, matched a profile by the state police lap using a

sample of [the defendant’s] blood.” Id. at 56 (noting that Illinois law enforcement customarily

sent DNA samples to private labs for testing to reduce testing backlogs and delays). The expert

did not “vouch” for the accuracy of Cellmark’s testing or make any other statement offered for

the purpose of identifying the DNA sample as defendant’s DNA or establishing how Cellmark

handled or tested the sample. Id. The plurality affirmed the expert’s testimony did not violate

the Confrontation Clause, concluding that “out-of-court statement that are related by the expert

solely for the purpose of explaining the assumptions on which that opinion rests are not offered

for their truth and thus fall outside the scope of the Confrontation Clause.” Id. at 58.

       As in Williams, Dr. Richmond, the substitute expert in this case, did not seek to disclose

or admit Dr. Evangelista’s autopsy report or facts from that report into evidence. Unlike

Melendez-Diaz and Bullcoming, in which the forensic analyses were unconstitutionally offered to

prove the truth of the matter asserted—the presence of cocaine and the defendant’s blood alcohol

content at the time of the underlying offense—Dr. Richmond merely stated that she had

reviewed the Evangelista Autopsy Report in preparation for her testimony, in which she provided

her expert opinion about the victim’s cause of death. (S.A. 2028). Petitioner claims that Dr.

Richmond introduced Dr. Evangelista’s out-of-court statements at trial through her testimony,

triggering the Confrontation Clause, but has not cited to a single statement by Dr. Richmond in

the trial transcript which supports that proposition. (See generally Docket No. 2).

       Accordingly, the state courts’ decisions to affirm Petitioner’s conviction did not

constitute an unreasonable application of established Sixth Amendment jurisprudence, and so




                                                  3
         Case 4:17-cv-11932-TSH Document 31 Filed 04/12/21 Page 4 of 4




Petitioner is not entitled to relief from the state court judgment. See Hensley v. Roden, 755 F.3d

724, 731 (1st Cir. 2014).



                                           Conclusion

For the reasons set forth, the Report and Recommendation (Docket No. 29) is adopted. Petitioner’s

motion for a writ of habeas corpus (Docket No. 1) is denied, and the case is dismissed.




SO ORDERED.
                                                                         /s/ Timothy S. Hillman
                                                                      TIMOTHY S. HILLMAN
                                                                            DISTRICT JUDGE




                                                 4
